DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Arguments and Remarks filed on 04/27/2022.
Claims 4 and 5 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 7,714,155) in view of Reiner Anwander et al. (Inorg Chem, 36, 3545-3552, 1997) are maintained for reasons of record in the previous office action filed on 01/12/2022.
Applicant arguments filed on 04/27/2022 are fully considered but they are not persuasive.
Applicant argues that the claimed compound of formula (I) does not include a compound wherein M is a neodymium (Nd) atom and both R1 and R2 methyl groups and therefore Reiner Anwander does not disclose the compounds of applicant’s claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, the Sato et al. patent is relied upon to show that it is known in the art an alkoxide compounds of formula (I) suitable as a material for thin film formation used in thin film formation involving vaporization of a material such as chemical vapor-deposition (CVD) inclusive of ALD while Reiner Anwander volatile donor-functionalized alkoxy derivatives of Lutetium and lanthanoid having crucial properties such as mononuclearity, volatility, solubility, basicity, and stability against hydrolysis and as potential precursors. The examiner points out to applicant that the references that are used in the rejection are internally consistent within each other because Sato teaches alkoxide compounds represented by general formula (I)

    PNG
    media_image1.png
    134
    289
    media_image1.png
    Greyscale
, wherein one of R1 and R2 represents an alkyl group having 1 to 4 carbon atoms, and the other represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms and Reiner Anwander reference for M for lanthanide elements such as yttrium and lutetium an equivalent to hafnium atom. Therefore, examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Applicant argues that compound having a lower temperature has higher vapor pressure, and a compound with higher vapor pressure is more suitable as a thin film-forming material for CVD and ALD and using comparative compound 1, the residual carbon content of the thin film is 6.0 atom% and less than 0.1 atom% of instant claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using comparative compound 1, the residual carbon content of the thin film is 6.0 atom% and less than 0.1 atom% of instant claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618 
/JAKE M VU/Primary Examiner, Art Unit 1618